PER CURIAM.
Owens-Corning Fiberglas Corporation appeals the final judgment entered by the trial court on this asbestos case alleging the court erred in failing to reduce the judgment by the percentage of negligence the jury found attributable to the appellee Charles Vass. The appellees, through counsel, have confessed error. We, therefore, reverse the final judgment and remand to the trial court with instructions to enter judgment in accord with the jury’s verdict on comparative negligence.
DANAHY, A.C.J., and FRANK and QUINCE, JJ., concur.